 1   JOHN L. BURRIS, Esq., SBN 69888
 2   BEN NISENBAUM, Esq., SBN 222173
     PATRICK M. BUELNA, Esq., SBN 317043
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport St., Suite 1120
     Oakland, CA 94621
 5
     Telephone:     (510) 839-5200
 6   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
 7   Email: BNisenbaum@gmail.com
     Email: Patrick.Buelna@johnburrislaw.com
 8
     Attorneys for Plaintiff
 9
10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12
      CLARENCE LOFTIN,                               No. 4:18-cv-01825-HSG
13
                     Plaintiff,                      STIPULATION AND ORDER FOR
14
                                                     DISMISSAL
15    v.
16    COUNTY OF NAPA, et al.,
17                                                   Judge: Hon. Haywood S. Gilliam, Jr.
                     Defendants.
18

19
20

21   THE PARTIES, BY AND THROUGH THEIR COUNSEL, HEREBY STIPULATE AS
22   FOLLOWS:
23          Plaintiff Clarence Loftin and Defendants Napa County, Daniel Lichau, Michael Milat,
24   and James Kasper hereby stipulate that the action shall be dismissed with prejudice as to all
25   parties pursuant to Federal Rules of Civil Procedure, Rule 41(1)(A)(ii). All parties to bear
26   their own fees and costs.
27

28

     STIPULATION FOR DISMISSAL - Case No. 4:18-cv-01825-HSG
                                       1
 1
     DATED: January 7, 2019          LAW OFFICES OF JOHN L. BURRIS
 2

 3

 4                                   By: /s/ Patrick Buelna
 5                                   Attorney for Plaintiffs

 6   DATED: January 7, 2019
 7

 8
                                    By: /s/ Dale Allen
 9
10                                         Attorneys for Defendants

11
     IT IS SO ORDERED.
12

13
                                  _______________________________
14   DATED: 1/7/2019              HON. HAYWOOD S. GILLIAM, JR.
15                                U.S. DISTRICT COURT JUDGE

16

17

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION FOR DISMISSAL - Case No. 4:18-cv-01825-HSG
                                       2
